FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   January 11, 2010
                     UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                                   TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                      No. 09-3153
 JESSE B. WILLIAMS,                           (D.C. No. 6:00-CR-10131-JTM-1)
                                                          (D. Kan.)
           Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Defendant-Appellant Jesse B. Williams was sentenced to an eighteen-month

term of imprisonment after he admitted violating the terms of his supervised

release. On appeal, Williams’ counsel has filed a motion to withdraw and a brief


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Neither Williams

nor the government has filed a response to the Anders brief. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we GRANT counsel’s motion to

withdraw and DISMISS the appeal.

                                          I

      On May, 24, 2001, Williams pled guilty in the United States District Court

for the District of Kansas to distributing a controlled substance in violation of 21

U.S.C. § 841(a) (Count 1), and knowingly and intentionally using a

communication facility in causing or facilitating the commission of a felony in

violation of 21 U.S.C. § 843(b) (Count 2). As a result, Williams was sentenced to

eighty-four months’ imprisonment to be followed by a four-year term of

supervised release on Count 1 and to a concurrent forty-eight months’

imprisonment to be followed by a concurrent one-year term of supervised release

on Count 2.

      After serving time in prison, Williams was released to his term of

supervised release. Williams was arrested twice while on supervised release

between May of 2007 and January of 2009. His probation officer also reported

that he struggled to comply with his drug abstention and testing requirements

during this time. Accordingly, and upon petition from the probation office, the

district court twice entered orders which modified the terms of Williams’

supervised release during this period. Subsequently, in April 2009, Williams was

                                          2
arrested in Texas and brought to Kansas where he was charged with violating the

terms of his supervised release. Williams admitted that he had committed the

violations alleged. The district court revoked his supervised release and

sentenced him to a term of eighteen-months’ imprisonment. Williams then filed a

timely notice of appeal.

                                         II

      Under Anders, defense counsel may “request permission to withdraw where

[he or she] conscientiously examines a case and determines that any appeal would

be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th Cir.

2005) (citation omitted). In such a case, “counsel must submit a brief to the

client and the appellate court indicating any potential appealable issues based on

the record,” and the client may then choose to submit his or her own arguments to

the court in response. Id. The court must then examine the record “to determine

whether defendant’s claims are wholly frivolous.” Id. If the court concludes the

claims are “wholly frivolous,” “it may grant counsel’s motion to withdraw and

dismiss the appeal.” Id.

      Williams’ counsel identifies only one potential issue in his Anders brief:

whether the sentence the district court imposed for Williams’ violations of the

terms of his supervised release was reasonable. Because we will affirm the

sentence imposed for a violation of the terms of supervised release so long as the

district court’s decision was “reasoned and reasonable,” United States v. Kelley,

                                         3
359 F.3d 1302, 1304 (10th Cir. 2004) (quotation and citation omitted), and

because upon review of the record we conclude that the district court’s decision in

the instant case was “reasoned and reasonable,” we agree with counsel’s assertion

that this issue is “wholly frivolous.”

       In determining the sentence to be imposed for violating the terms of

supervised release, the district court must consider the factors set forth in various

subsections of 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e)(3). These include

the factors set forth in §§ 3553(a)(2)(B)-(D) and §§ 3553(a)(6)-(7), which relate

to general sentencing objectives, § 3553(a)(1) which relates to the nature of the

offense and the defendant’s characteristics, and §§ 3553(a)(4) and 3553(a)(5)

which require the court to consider any relevant policy statement issued by the

Sentencing Commission. See id.

      The district court in the instant case complied with each of these

requirements. Specifically, before imposing Williams’ sentence, the court noted

that it had “considered the nature and circumstances of [Williams’] violations,

[Williams’] characteristics, . . . the sentencing objectives set out by statute . . .

[and] the advisory, nonbinding Chapter 7 policy statements issued by the

Sentencing Commission.” Tr. of May 28, 2009 at 11: 1-6. Morever, the

eighteen-month term of imprisonment imposed by the district court is at the




                                            4
bottom of the range suggested by the Guidelines’ Chapter 7 policy statements. 1

Accordingly, we conclude that the district court’s sentencing decision was

“reasoned and reasonable,” see Kelley, 359 F.3d at 1305 (“Having determined

that the district court properly considered the factors it was bound to review . . .

we have no difficulty in determining [the] . . . sentence was reasoned and

reasonable . . . .”), and Williams has no nonfrivolous basis for challenging his

sentence.

                                         III

      Counsel’s motion to withdraw is GRANTED and the appeal is

DISMISSED.

                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge




      1
       Section 7B1.4(a) of the Sentencing Guidelines suggests a term of
imprisonment of eighteen to twenty-four months for an offender such as Williams
who had a criminal history category of V at the time of his original sentencing
and who committed a Grade B violation while on supervised release

                                          5